     Case 1:14-cv-13481-WGY Document 772 Filed 03/04/21 Page 1 of 1
                                                                           ahlsoai
                            UNITED    STATES   DISTRICT   COURT
                                                                           1:15 Pon
                             DISTRICT    OF MASSACHUSETTS




JASON LATIMORE,

                     Plaintiff,
             V .                                            CIVIL ACTION
                                                            No.   14-13481-WGY
VINCENT POON,

                     Defendant.




                                       JURY VERDICT


     1. On the civil rights claim, we find for

                     /      Vincent    Poon


                            Jason Latimore



     2. On the intentional infliction of emotional distress claim,
       we     find   for:


                            Vincent    Poon


                            Jason Latimore



     3. We assess compensatory damages of


     4. We assess punitive damages of




         I    I                                       ^erelady
Date: 3>li
